Citation Nr: 1416124	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  04-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation for tinnitus under the provisions of 38 U.S.C. § 1151 based on Department of Veterans Affairs (VA) treatment received in December 2001.

2.  Entitlement to compensation for hearing loss under the provisions of 38 U.S.C. § 1151 based on Department of Veterans Affairs (VA) treatment received in December 2001.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at an April 2005 hearing conducted at the RO.  A transcript of the hearing is of record.

The Veteran's representative stated in a February 2012 brief that, in addition to compensation pursuant to 38 U.S.C.A. § 1151  currently on appeal, the Veteran seeks service connection for hearing loss and tinnitus as directly related to active service.  While addressing the same disabilities, service connection and compensation under 38 U.S.C.A. § 1151 represent separate classes of benefits.  In August 2013, the RO denied service connection claims for hearing loss and tinnitus.  The Veteran has not file a notice of disagreement with the August 2013 rating decision.  Accordingly, claims for service connection for hearing loss and tinnitus as directly related to active service are not before the Board.

Procedural History

This matter has a lengthy procedural history.  In November 2005, the Board denied the Veteran's claims; he then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 order, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the November 2005 Board decision for additional development.  The Board then remanded the instant claims in March 2008 in compliance with the Joint Motion.
The Board again denied the Veteran's claims in February 2009.  He again appealed the Board's denial to the Court.  In March 2010, the Court granted a Joint Motion, vacating and remanding the February 2009 Board decision for further development.  

The Board again remanded the Veteran's claims in September 2010 and August 2012.

The August 2012 remand directives required an additional VA examination.  The examination was scheduled and the Veteran was notified at his address of record.  The Veteran refused to attend the examination and demanded the examination be conducted closer to his home.  VA notified the Veteran that it is unable to offer a closer examination.  The Veteran did not respond.

The Board finds that there has been substantial compliance with the remand instructions and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet.App. 268 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence that tinnitus was worsened by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or by an event not reasonably foreseeable, in connection with VA treatment of the Veteran in December 2001. 

2.  There is no competent medical evidence that hearing loss was worsened by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or by an event not reasonably foreseeable, in connection with VA treatment of the Veteran in December 2001.





CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for tinnitus as a result of December 2001 VA treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for hearing loss as a result of December 2001 VA treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2003 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of compensation under 38 U.S.C.A. § 1151.  

The claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

This case was previously before the Board in August 2012, when it was remanded for further development to include affording the Veteran an additional VA examination by a medical physician.  The examination was scheduled for June 2013 and the Veteran was notified at his address of record.  The Veteran refused to report for the scheduled examination.  He did not offer good cause for his absence.  As the Veteran, without good cause, failed to report for the scheduled VA examination in July 2013, the Board finds that VA has satisfied its duty to assist the Veteran. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks compensation under 38 U.S.C.A. § 1151.  He contends that there was an increase in his pre-existing tinnitus and hearing loss disabilities as a result of inadequate medical care he received at a VA domiciliary medical facility.  

The Veteran's central contention is that VA negligently failed to prescribe antibiotics between his initial visit for suspected bronchitis, a runny nose, and a cough on December 12, 2001, and the date he first saw a physician, December 18, 2001, and that such delay led to increased hearing loss and tinnitus.

Under 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if the additional disability were service-connected.  A disability is considered a qualifying additional disability under the law if it is not the result of the veteran's own willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

In September 2001, the Veteran was admitted to the White City Domiciliary/VA Center.  On admission, he complained of progressive hearing loss and poor balance.  The impression was asymmetrical hearing loss and possible right acoustic neuroma.  See VA treatment records (Sept. 28, 2001).

On October 15, 2001, unilateral hearing loss, tinnitus, and disequilibrium were diagnosed.  See VA treatment records (Oct. 15, 2001).

On December 12, 2001, the Veteran reported that his upper chest felt like he had bronchitis, and that he complained of a runny nose and cough and was admitted per protocol.  It was noted that the Veteran was given Actifed and cough syrup and was instructed to go to sick call the next day.  See VA treatment records (Dec. 12, 2001).

On December 13, 2001, the Veteran complained of a runny nose, productive cough, and intermittent achiness.  Medications were ordered for symptomatic relief.  See VA treatment records (Dec. 13, 2001).

On December 18, 2001, the Veteran returned and complained of increased dizziness and that he was feeling poorly.  He reported a popping noise in his left ear with pain.  The diagnosis was bronchitis, with probable bacterial component, and amoxicillin was prescribed.  See VA treatment records (Dec. 18, 2001).

On December 19, 2001, upper respiratory infection with some vertigo was assessed, and the treating physician noted that the Veteran had not yet picked up his amoxicillin.  The Veteran was referred to audiology for hearing aids.  See VA treatment records (Dec. 19, 2001).

On December 20, 2001, it was noted that the Veteran does have a 2 centimeter mucous retention cyst in the left maxillary sinus, but that he had no acoustic neuroma.  See VA treatment records (Dec. 20, 2001).

On January 2, 2002, the Veteran complained of dizziness.  The treating physician reviewed a December 10, 2001, MRI, and noted that he suspected that the Veteran's disequilibrium is an inner ear problem that will resolve with time.  See VA treatment records (Jan. 2, 2002).

VA medical opinions issued in June 2003, July 2008, and March 2011 are inadequate for rating purposes.

In May and June 2004, several of the Veteran's acquaintances authored statements asserting that the Veteran had little to no hearing loss before January 2002 and that he experienced marked hearing loss after March 2002.

In a June 2011 VA medical opinion, the VA examiner implicitly found that the Veteran's hearing loss and tinnitus were exacerbated after December 2001 VA treatment.  See VAX, 1 (Jun. 2011)("Dr. [S]...felt the exacerbation of hearing loss and tinnitus . . . .").

In August 2012, the Board remanded the case for a VA ear disease examination to determine if any additional disability was the result of fault on the part of VA.  The examination was scheduled in July 2013 in Portland, Oregon.  

The Veteran refused to report to the examination, and demanded that VA offer an examination closer to Walla Walla, Washington.  The Veteran was notified that Walla Walla does not have a physician who is qualified to conduct the required examination.  See Deferred rating decision (Aug. 2013).  He did not report for the examination and has not since made an effort to reschedule an examination. 

The duty to assist is not a "one-way street."  If the Veteran wants help, he "cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As the Veteran refused to undergo the scheduled VA ear disease examination, the Board must proceed to adjudicate the claims based on the evidence of record.  See  38 C.F.R. § 3.655.

To prevail, the evidence must show that any additional disabilities were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable, in connection with December 2001 VA treatment.

The Veteran and his acquaintances are competent to report symptoms of increased hearing impairment and tinnitus after the December 2001 VA treatment.  See Jandreau, 492 F.3d at 1376-77.

An opinion as to whether any additional disability is proximately caused by fault on the part of VA is a complex medical question.

Neither the Veteran, nor his acquaintances, have shown that they are qualified through education, training, or experience to offer an opinion on complex medical questions.  Thus, they are not competent to offer an opinion as to whether any additional disability, if such exists, was proximately caused by fault on the part of VA.  Their opinions regarding causation and fault are of no probative value.

The record is absent any competent evidence that an additional disability was proximately caused by fault on the part of VA in connection with the December 2001 treatment or that the disability resulted from an event not reasonably foreseeable.

The preponderance of the evidence is against the claims for compensation for hearing loss and tinnitus disabilities under the provisions of 38 U.S.C. § 1151 based on VA treatment received in December 2001; there is no doubt to be resolved; and compensation under 38 U.S.C. § 1151 is not warranted.
 


ORDER

1.  Compensation for tinnitus under the provisions of 38 U.S.C. § 1151, based on VA treatment received in December 2001, is denied.

2.  Compensation for hearing loss under the provisions of 38 U.S.C. § 1151, based on VA treatment received in December 2001, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


